Citation Nr: 1509917	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-12 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to November 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO) that continued a 70 percent rating for PTSD and denied TDIU (March 2012) and continued the 70 percent rating for PTSD (March 2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA examination regarding his service-connected PTSD in November 2012.  Since then, the Veteran testified at a Board videoconference hearing before the undersigned in December 2013; a transcript of the hearing is associated with his file.  His hearing testimony reflects a report of some symptomatology (associated with the higher rating requested) not noted on the most recent VA examination, or in the VA treatment records that are currently of record.  (See, e.g., December 2013 hearing transcript, page 8 (Veteran reports memory loss for names of close relatives.))  In light of the length of the intervening period since the November 2012 examination, and the (implied) allegation of worsening, a contemporaneous examination to assess the severity of his PTSD is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, the record indicates that the Veteran continues to seek regular treatment through a VA medical center (VAMC).  However, the most recent treatment records in his file are from April 2013.  Updated VA treatment records for the disability at issue are likely to contain pertinent information, are constructively of record, and must be included in the record on appeal. 

Finally, the claim for TDIU is inextricably intertwined with the pending increased rating claim that is being remanded, and adjudication of the TDIU must be deferred until the intertwined issue is decided.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of evaluation or treatment he has received for his PTSD and to provide all authorizations necessary for VA to obtain any private records of such evaluations and treatment.  Secure for the record copies of complete clinical records of the evaluations and treatment from all providers identified, to specifically include all VA records that are not already associated with the record.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  Thereafter, arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine the current severity of his service-connected PTSD.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should identify each symptom of PTSD found, noting its frequency and severity.  The examiner must specifically address the associated functional limitations and resulting expected impact on social and occupational functioning.

The examiner must explain the rationale for all opinions.

3.  If the medical opinion provided in response to the question posed in #2 (above) is that the Veteran's service-connected psychiatric disability does not (of itself) preclude "substantially gainful" employment, arrange for the record to be forwarded to a VA Vocational Rehabilitation Division counselor for review and an advisory opinion.  Based on review of the record, the counselor should offer an opinion regarding the effect the Veteran's PTSD has on his employability, considering his education (one year of college) and occupational experience (over 20 years of work for the U.S. Post Office, working his way up to maintenance supervisor), but not the effects of age and any non-service-connected disabilities. 

The consulting vocational specialist should opine whether the Veteran's service-connected disability precludes him from participating in any substantially gainful employment consistent with his education and work experience.  The consultant should identify (provide examples of) the types of employment that would be inconsistent with the service-connected disability (in light of the Veteran's education and work experience) and any types of employment that would remain feasible despite the service-connected disability.  Further, the consultant should provide an opinion as to whether rehabilitation services would be available to the Veteran with regard to any vocation for which he has the necessary educational skills and background to pursue and for which his mental condition enables him to permit training. 

The VA vocational counselor should provide rationale for the opinion offered.

4.  After completion of the above and any additional development the deemed necessary, review the expanded record and readjudicate the claims.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




